DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Examiner notes that Applicant has—again---not properly amended the claims to overcome the previously described 35 U.S.C. 112(b) rejections and has introduced additional issues with the instant amendment.  
For instance-
Claim 1 recites “at least two guide elements” (ln. 4 from bottom).  This language has improper antecedent basis.

Further, the language “not yet completely laminar” and “ensures a complete separation” (claim 1) is unclear as it difficult to determine how to identify a flow that is “not yet completely” laminar or what is regarded as “complete separation” as there is no clear distinction between these types of particles (i.e., many particles can be regarded as both medium-weight or light-weight so how does one determine when a “complete” separation occurs?).
Claim 2 recites “the at least one curved guide element”.  This language has improper antecedent basis and appears to refer to an element already defined in base claim 1. 
Claim 4 recites “the at least one guide element”.  This language has improper antecedent basis and appears to refer to an element already defined in base claim 1. 
Regarding claim 6, the language “light-weight laminar partial fractions” has an undefined scope that renders the claim indefinite (e.g., how is this fraction different from the “light-weight fractions” previously defined?).
Claim 6 recites “gas routing elements”.  This language has improper antecedent basis and appears to refer to an element already defined in base claim 1 (i.e., guide elements). 
Claim 7 recites “a guide element”.  This language has improper antecedent basis as multiple guide elements have already been defined.
Claim 8 recites “the at least one adjustable guide element”.  This language has improper antecedent basis.

Claim 8 recites “the cylindrical housing part”.  This language has improper antecedent basis.
Claim 8 recites “the cylindrical guide element”.  This language has improper antecedent basis.
Claim 8 recites “this guide element”.  This language has improper antecedent basis.
Claim 8 recites “the guide element” (last ln.).  This language has improper antecedent basis.
Claim 9 recites “the at least one part of the housing”.  This language has improper antecedent basis.
Claim 10 appears to introduce elements, e.g., circular inner wall, that have already been defined in the base claim.
Claim 10 appears to introduce elements, e.g., at least one curved and adjustable flow control element, that have already been defined in the base claim.
Claims 12 and 13 recite the limitation "the gas/material stream”.  There is improper antecedent basis for this limitation in the claims as Applicant has already defined “the injected gas stream” and “the material stream”.
Claim 13 appears to introduce elements, e.g., a suction extractor unit, that have already been defined in the base claim.
Claim 14 recites “the suction extraction unit”.  This language has improper antecedent basis.
Claim 16 recites “the at least one means of conveyance ”.  This language has improper antecedent basis.


Claim 19 describes “the at least two guide elements”, “guide elements”, “at least one guide element” and “a guide element”.  These elements lack proper antecedent basis as it is not clear if the same “guide” element is being referred to, or otherwise.  Applicant must distinctly claim the various “guide” elements throughout the claim grouping (see also claims 20, 21 and 24).
Claim 25 describes “the at least one adjustable guide elements (5)”, “the at least three guide elements”, “the at least two guide elements (6,9)”, “a guide element” and “the at least one guide element (5)”.  These elements lack proper antecedent basis as it is not clear if the same “guide” element is being referred to, or otherwise.  Applicant must distinctly claim the various “guide” elements throughout the claim grouping (see also claims 28 and 34).
Claim 28 recites “at least one curved and adjustable flow guide elements”.  This element has improper antecedent basis.  Further, multiple guide elements have been previously defined. 
Claim 31 recites “the cylindrical housing part”.  This language has improper antecedent basis has Applicant also defined “the cylindrical part of the housing” as well as “the cylindrical housing part” in the base claim. 

Examiner again notes that the above citations are merely exemplary and advises Applicant to carefully review each claim and limitation therein to ensure proper compliance with 35 U.S.C. 112(b).  Applicant must amend the claims with language that clearly sets forth the claimed invention.  At a minimum Applicant must establish proper antecedent basis for the multiple guide elements that are inconsistently referred to throughout the varying claim sets.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Barnstedt (WO 2013/102451) in view of Wochnowski et al. (“Wochnowski”)(US 3,362,414) and legal precedent.
Barnstedt (fig. 1-3) teaches a device and method for the separation of a heterogeneous material stream comprising:
(re: certain elements of claims 8, 25) a multi-part housing (showing vertical structure near 12; fig. 2) having
at least one cylindrically shaped part (near 4) and
at least one gas injection nozzle (6 as shown in fig. 1) and
at least one suction extraction unit (near 7), 20 whereby a injected gas stream discharged from the at least one gas injection nozzle passes through the material stream at least once thereby capturing at least one material fraction to transport the at least one material fraction in the direction of the at least one cylindrically shaped part and in a circular path in the direction towards the suction extraction unit (fig. 2);
whereby at least one adjustable guide element is arranged within the multi-part housing below the cylindrically shaped part, which controls the direction and speed of the at least one gas stream (15);

(re: claims 10, 26) wherein a circular inner wall of the cylindrically shaped part of the housing has a predetermined radius of curvature R1 (Id.);
(re: claims 11, 26) wherein the at least one gas injection nozzle (12) and the at least one suction extraction unit is capable of separating at least one material fraction (Id.);
(re: claim 13) wherein the suction extractor unit is arranged in the multi-part housing
(Id.);
(re: claim 14) wherein the suction extraction unit is located on a path motion of at least one material fraction (fig. 2);
(re: claim 15) wherein at least one conveyor is adjustably placed (fig. 2 near 2);
(re: claims 16, 32) wherein at least one conveyor is positioned below the material stream (fig. 2 at bottom);
 (re: claim 17) wherein multi-part housing has at least one maintenance hatch (17; fig. 1);
(re: claim 18) wherein a path along the at least one cylindrically shaped part to the suction extraction unit is S-shaped (fig. 2).
(re: claims 1-7 and 18-24)  The claimed method steps are performed in the normal operation of the combined device described below.
Barnstedt as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 1, 2, 8, 12 and 25)  placing at least two guide elements in an inlet area of the suction extractor unit, said at least two guide elements each having a radius of curvature; 
wherein the at least two guide elements are capable of separating medium-weight and light fractions;
(re: claim 3) configuring said at least two guide elements to not have a disrupting effect;

Wochnowski, however, teaches that it is well-known to place adjustable guide elements at multiple locations in the flow path to better control the air flow and thus the separation of particle fractions within an air separation system (fig. 1 showing adjustable curved guide element 90 and guide element 94 near output flow channel 24; col. 2, ln. 62-col. 5, ln. 32 teaching that adjustable guide elements control the air flow velocity and that multiple guide elements may be added to provide more accurate control of separation system).  Indeed, the claimed features relating to the adjustability, configuration and material of construction of known elements can be regarded as a mere design choice controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the air separation arts as the type of material to be separated will control variations in the specific device features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.V (teaching that adjustability is not a patentable advance); MPEP 2144.04.VI.B.C (teaching that duplication and re-arrangement of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious .


Claims 8-11, 13, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bielagus et al. (“Bielagus”)(US 5,409,118) in view of Cox (US 8,267,254) and Wochnowski et al. (“Wochnowski”)(US 3,362,414).
Bielagus (fig. 1) teaches a device for the separation of a material stream comprising:
(re: claim 8) a multi-part housing (near 22, 38, 60) having
at least one cylindrically shaped part (near 60) and
at least one gas injection nozzle (near 32, 34; col. 3, ln. 5+ teaching high velocity air input ports near 34) and
at least one suction extraction unit (near 28, 29), 20 whereby a injected gas stream discharged from the at least one gas injection nozzle passes through the material stream at least once thereby capturing at least one material fraction to transport the at least one material fraction in the direction of the at least one cylindrically shaped part and in a circular path in the direction towards the suction extraction unit (fig. 1 and col. 3 teaching separation via “circular path” near 58);
(re: claim 9)  wherein the at least one cylindrically shaped part is capable of having material fractions captured and carried along by the gas flow (fig. 1);  

(re: claim 11) wherein the at least one gas injection nozzle (12) and the at least one suction extraction unit is capable of separating at least one material fraction (fig. 1 and col. 3);
(re: claim 13) wherein the suction extractor unit is arranged in the multi-part housing
(fig. 1);
(re: claim 14) wherein the suction extraction unit is located on the curved housing a path motion of at least one material fraction (fig. 1);
(re: claim 16) wherein at least one conveyor is positioned below the material stream (near 40); 
(re: claim 18) wherein a path along the at least one cylindrically shaped part to the suction extraction unit is S-shaped (fig. 1).
Bielagus as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 8) whereby at least one adjustable guide element is arranged within the multi-part housing below the cylindrically shaped part.
Further, under an alternate embodiment, Bielagus may not teach a suction extraction unit.
Cox, however, teaches that it is well-known to use adjustable guide elements in multiple locations within an air separator to provide more accurate control and adjustment of air flow and that the use of a fan to facilitate suction separation is well-known (fig. 1 showing adjustable guides near 45, 61, 81, 82 both above and below separating junctions; col. 4, 5).
Wochnowski also teaches that it is well-known to place adjustable guide elements at multiple locations to better control the air flow and thus the separation of particle fractions within an air separation system (fig. 1 showing adjustable curved guide element 90 and guide element 94; col. 2, ln. 62-col. 5, ln. 32 teaching that adjustable guide elements control the air flow velocity and that adjustable guide elements may be added at multiple locations in flow stream to provide 


Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive.  Applicant’s principal argument appears to be that the cited prior art are not capable of generating the claimed flow patterns.  Here, it is noted that the essence of Applicant’s invention—adjustable guide elements—is well-known and that the adjustable nature of the guide elements render them capable of generating the claimed flow patterns as well as material separation profiles.  Indeed, the claims only require guide elements that interact with an S-shaped laminar flow path.  Moreover, Barnstedt expressly teaches that the guide/deflecting elements interact with the gas flow and that there is a laminar flow within the S-shaped system (English Translation, p. 4), thus undermining Applicant’s contention that the prior art teachings are not relevant or are not properly combinable.   Moreover, the claimed guide elements and nd issues that make their scope incredibly unclear (e.g., Applicant uses vague terms such as “not yet completely laminar” to define guide elements). Consequently, as a reasonable interpretation of the prior art undermines Applicant’s arguments and the claims remain indefinite, the claims stand rejected.


Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
December 10, 2021